ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
Gilbane Federal Joint Venture                        )   ASBCA No. 61590
                                                     )
Under Contract No. W9127S-13-D-6000-0002             )

APPEARANCES FOR THE APPELLANT:                           Michael A. Branca, Esq.
                                                         Mark. R. Berry, Esq.
                                                          Peckar & Abramson, P.C.
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          Michael P. Goodman, Esq.
                                                          Engineer Chief Trial Attorney
                                                         James R. Fisher, Esq.
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineer District,
                                                           Little Rock

               OPINION BY ADMINISTRATIVE JUDGE OSTERHOUT

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,000,000.00. This amount is inclusive of interest. No further interest shall be paid.

       Dated: December 21, 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
    =m-
 I concur                                       I concur



 RICHARDSHACKLEFORD                             J. Reid Prouty
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61590, Appeal of Gilbane
Federal Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2